                                                            Fl LED BY: :?Y))
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019    Page 1 of D.C.
                                                                                 34

                                                                            JUL 1 1 2019
                          UNITED STATES DISTRICT COURT                       ANGELA E. NOBLE
                                                                            CLERK U.S. DIST. CT.
                          SOUTHERN DISTRICT OF FLORIDA                      S.D. OF FLA.- MIAMI




  RODNEY KEATON,
                       Plaintiff,                     CASE NO.     I {90;:)../~ 7£/
                                                        To be supplied by the Court
  v.


  :MIAMI-DADE COUNTY DIRECTOR/POLICE                              JURY DEMAND
  CHlEF JUAN J. PEREZ, MAYOR CARLOS A.
  GIMENEZ, OFFICER R. MUINA #41776, &
  SERGEANTPASTOR#28581 [ENU],
                       Defendants.

  ------~------------------~/

                   CIVIL RIGHTS COMPLAINT FOR DAMAGES


        COMES NOW the plaintiff, Roc4ley Keaton, who is proceeding in this cause

 1without the   representation of counsel, in prose, pursuant to 42 U.S. C. § 1983 of the

 Civil Rights Act, and respectfully invokes the rule established in Haines v. Kerner,

 404 U.S. 519 (1972) (holding pro ·se litigants to "less stringent standards than those
                                     ...
 applied to attorneys"), and submit the following Memorandum of Law in Support of

 his complaint.


        This is an action being filed under 42 US.C. § 1983 of the Civil Rights Act

 (''the Act"), alleging violations of plaintiffs rights to be free un from lawful



                                                   SCANNED··
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 2 of 34



  deprivation ofhis liberty in violation of the Florida and Federal Due Process Clauses,

  Art. 1, §§ 9, 12, and U.S. Const. Amend. 4, 5 and/or 14, § 1, respectively, seeking

  monetary damages, injunctive relief, and declaratory judgment, in addition to a trial

  by jury. That is, the Plaintiff sues Miami Dade County defendants for (1) false

  arrest/detention, (2) false imprisonment, (3) unlawful search and seizure, (4) racial

  profiling, and (5) defamation of character, (6) intentional infliction of emotional and

  psychological distress, (7) malicious prosecution, (8) compensatory and punitive

  damages, and (9) loss wages, all in violation of the Florida and United States

  (Federal) Constitutions' prohibitions, as well as violating State Torts Law, infra.


                                   JlJRISDICTION

        The jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343 and

  (3 ), and on the supplemental jurisdiction of this Court to entertain claims arising

  under state law pursuant to· 28 U.S.C. Section 1367.5 as this is a Civil Rights

  Complaint for Damages under 42 U.S.C. § 1983. Venue is proper in this district

  because it is where the events complained of occurred.


                                PARTIES INVOLVED


        1. Plaintiff, Rodney Keaton, is currently residing at 2065 N.W. 4th Court,


 Miami, Florida, 33127.


        2. Defendant, J}lan J. Perez, is the Director/Chief of Police of Miami-Dade

                                            2
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 3 of 34


  County, Florida, and was responsible for the actions of his agents, their training and

  management at all times relevant to this claim including, but not limited to,

  protecting the rights of the citizens. The Director is being sued in his individual and

  official capacities for violation of the plaintiffs civil, statutory, and constitutional

  rights; and his location or place of business address is Office of the Director, 9105

  N. W. 25th Street, Room 3072, Doral, Florida, 33172.

         3.   .D~fendant,   Carlos A. Gimenez, is the Mayor and highest ranking elected

  official in charge of Defendant Perez and his agent defendants, and his location or

  place of business address is Office of the Mayor, 111 NW 1st Street, 29th Floor,

  Miami, Florida, 33128. He is being sued in his individual and official capacities for

  violations of plaintiff's civil, statutory, and constitutional rights and failure to

  properly oversee that his agents were properly trained in their duties and

  responsibilities regarding the rights of citizens. This complaint is for (1) false arrest,

  (2) false imprisonment, (3) malicious prosecution, (4) intentional. infliction of

  emotional and psychological distress, (5) defamation of character, (6) loss wages,

  (7) compensatory damages, (8) racial profiling, and (9) punitive damages, against

  all defendants.


        4. Defendant, R. Muina # 41776, was one of the arresting officers and caused
                               /




                                              3
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 4 of 34



  plaintiff's injury and harm by arresting him based upon hearsay and insufficient

  evidence and a lack of probable cause all in violation of plaintiff's protected rights

  against false arrest and false imprisonment, false reports, and defamation of

  character. His location or business address is 9105 NW 25th Street, Doral, Florida,

  33172. He is. being sued in his individual and official capacities for violations of

  plaintiff's civil, statutory and constitutional rights.

         5. Defendant, Sergeant Pastor #28581 [FNU], was one of the arresting

  officers and caused plaintiff's injury based upon his false report, false arrest, false

  imprisonment and defamation of character all in violation of plaintiff's civil,

  statutory, and constitutional rights. His location or business address is 9105 NW 25th

  Street, Doral, Florida, 33172, and he is being sued in his individual and official

  capacities.

         6. All defendants acted under the "color of state law'' during all times relevant

  to this matter.

                                           FACTS

         7. In the early morning hours, approximately 12 midnight, while outside the


  residence· of an acquaintance enjoying the company of friends and relatives,

  defendants R. Muina#4J.776 ("Def. Muina") and Sgt. Pastor#28581 ("Sgt. Pastor")


                                              4
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 5 of 34



  arrived at the location of 1317 N.W.   2nd   Avenue, Apt. 4, Miami, Florida, 33136, the

  resident of said acquaintance (Robert Thomas), and immediately approached the

  Plaintiff in a "hurried" fashioned that alarmed plaintiff, who had previously been

  shot and feared a "harmful encounter" with said police officers due to all of the

  unjustifiable police related deaths of African Americans' People of Color, both male

  and female.


         8 . Plaintiff's irnpulse caused him to react, by running away from what he

  perceived as a possible assault against him and the _others by the defendants, into the

  residence of his friend, Mr. Thomas, whom he was visiting.

         9. Plaintiff was pursued and ordered by defendants, Officer Muina and Sgt.

  Pastor, at gunpoint, to exit the residence, for which Plaintiff, under duress, complied.

         10. Defendants Muina and Pastor entered the residence, allegedly with Mr.


  Thomas' approval, and allegedly retrieved a firearm from within the residence for

  which the defendants, Muina and Pastor, caused plaintiff to be arrested and charged

  with (1) possessing a firearm/ammunition by a convicted felon, in violation of Fla.

  Stat. 790.23(1), and (2) carrying a concealed firearm, [by a convicted] in violation

  of Fla. Stat. 790.01(2). Never were drugs, the alleged basis and/or probable cause

  for the dej€mdants ' presence and pursuit of the plaintiff, mentioned or pursued in



                                               5
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 6 of 34



  this case, negating the alleged BOLO alert and/or probable cause theory (See

  Exhibit A at 1) (copy of alleged [Probable Cause] Complaint/Arrest Affidavit).


         11. Plaintiff was taken into custody, on October 19,2016, and bail was set at


  $5,000 on each of the two charged offenses, for a total of$10,000 bail. (See Exhibit

  A) (copv of Certified Complaint!Arrest Affidavit).


         12. Plaintiff, hours later, posted a surety bond often percent (or $1,000 cash)


  and was released pending trial. (See Exhibit A at page 3 of 3).


         13. Plaintiff, at the tin1e of his arrest and imprisonment was, then, currently


  serving an unrelated period of Probation for the State of Georgia, which resulted into

  the plaintiffberng rearrested on   11~rch   23, 2017, by agents of defendants Perez and

  Gimenez. Subsequently, plaintiffs bail had been revoked, as a consequence ofsaid

  alleged [violation of] Probation, which resulted solely from the arrest by the

  defendants in the case sub judice, and not for any other reason than said arrest.
                                                       \




         14. Plaintiff was then placed, again, into the unlawful custody of the


  Defendants and held "'without bail'' for the alleged violation ofProbation and alleged

  firearrr1s offenses, charged in this case, pending trial.


         I 5. Pla.intiff re1najn.ed incarcerated under the defendants' care and control




                                               6
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 7 of 34



  until December 6, 2018 (approximately 21 months) after which a jury, and the judge,

  acquitted plaintiff of all charges contained in the charging instrument. (See

  Exhibit B) (copy of Order acquitting plaintiff).

                                                                 '

         16. Defendants~. even after the jury and judge found plaintiff not guilty of the


  charged offenses, detained the Plaintiff based upon a "Fugitive Warrant'' issued

  from the State of Georgia as a direct result of the Defendants' unlawful arrest and

  imprisonment of the Plaintiff. (See Exhibit C) (copy of warrant to extradite Plaintiff

  to Georgia).


         17. Plaintiff. in addition to his, then, proven innocence by judge and jury, was

                                              ~




  compeifed to be extradited, in handcuffs and shackles, out-of-state to face another

  trial for conduct fue jury h~1d, thus, found he did not commit;· and Plaintiff endured

  yet another and additional injury, based on the false arrest and imprisonment of an

  innocent person, Plaintiff, by being subjected to further incarceratioJ!Iimprisonment.


         18. After being~ additionally, unlawfully extradited and further found not to


  have corrmlitted the alleged violations of the conditions of his probation, Plaintiff

  was finally, qfter almost two (2) years of false imprisonment, released from his

  unconstitutional deprivation of his liberty (freedom) or bodily restraints.


        19. Defendants'   conduct~   at all times relevant to this matter, deprived plaintiff


                                              7
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 8 of 34



   of basic, fundamental, civil, statutory, and constitutional rights, privileges, and/or

  immunities secured by both the Florida and United States Constitutions, Art. 1, §§

   9, 12 and the Fourth, Fifth and Fourteenth Amendments, respectively, but not limited

  thereto.


         20. Plaintiff, at all times relevant to this matter, was unlawfully placed in the

  custody, control, and care of the Defendants, all of whom have been proven, by a

  eourt of1a,7';, to have violated Plaintiffs rights to be free from unreasonable searches,

  seizures, and deprivation of freedoms resulting from unlawful, unjustifiable,

  unreasonable, and unconstitutional arrests and imprisonments, as well as the

  defamation of the Plaintiffs character.

                                         CLAIMS
                             FIRST CAUSE OF ACTION


         21. The Cause of Action, here, j s predicated on the basis that the judge and

  jury determined that the actions of the Defendants in arresting the Plaintiff was

  [unconstitutional] and that the Plaintiff was not guilty of the charges brought against

  him by the Defendants.   D~fendant   la<.:ked "arguable probable cause" to arrest the

  plaintiff where plaintiff never possessed a firearm and the defendants planted the

  firearm or otherwise discovered, during the search of another's residence, another's




                                             8
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 9 of 34
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 10 of 34


   irreparable injury to the Plaintiff.    As such, Plaintiffs unlawful se1zure was

   tantamount to being kidnapped under the actual and       perce~ved   threat of harm at

   gunpoint.


                            SECOND CAUSE OF ACTION

         22. The Cause of Action, here, is predicated on the basis that the judge


   and ju..-y determined that the actions of the Defendants in arresting the Plaintiff was

   [unconstitutional] and that the Piaintiff was not guilty of the charges brought against

   him by the Defendants. Defendant lacked "arguable probable cause" to arrest the

   plaintiti where plaintiff never possessed a firearm and the defendants planted the

   firearm or otherwise discovered, during the search of another's residence, another's

   frreann and simply claimed that the firearm was plaintiffs in order to falsely arrest

  him. This was shown by the jury's not guilty verdict.


         The actions of the Defendant, Sgt. Pastor #2S581, as stated in paragraphs


  7-20 of this complaint, denied and/or deprived plaintiff of his rights to be free from

  unreasonable restraints on his freedom, and from unreasonable searches and seizures

  of his person, in violation of the laws of the State of Florida, supra, and the United

  States Constitution, supra. The jury rejected the Defendants' statements regarding

  the plaintiff allegedly placing the firearm under the pillow of the sofa/couch by

  finding him not guilty, and his alleged "[arguable] probable cause" to arrest the

                                             10
/   Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 11 of 34



       plaintiff. The Defendant lmew, or should have known, that his actions were a

       violation of plaintiff's rights under the Florida and Federal Constitutions against the

       unreasonable and unlawful arrest, searches, and seizure of the Plaintiff's person

       when he arrested, or caused the arrest of, the plaintiff without sufficient "arguable

       probable cause." Defendant's claim, as stated by Defendant Muina, that the

       Defendant "Sgt. Pastor followed the [plaintiff], stood by the door and observed the

       [plaintiff] place a firearm under a cushion of the couch inside the apartment" was

       rejectef. by the jv.ry, which found the plaintiff was NOT G~ TY, clearly rejecting

       the narration and/or testimony of both defendants, Muina and Sgt. Pastor; and the

      judge dismissed the additional charge, which, without conviction of the first charge,

       could not be sustained as a matter of law. Plaintiff's right to be free from the illegal

       and unlawful an-est and imprisonment was violated by the actions of the defendant

      resulting into irreparable injury of the Plaintiff. As such, Plaintiff's unlawful seizure

      was tantamount to being kidnapped under the actual and perceived threat of harm at

      gunpoint.


                                 11ITRD CAUSE OF ACTION

             23. The Cause of Action, here, is predicated on the basis that the judge




                                                 11
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 12 of 34



   and jury determined that the actions of the Defendants in arresting the Plaintiff was

   [unconstitutional] and that the Plaintiff was not guilty of the charges brought against

   him by the Defendants.

           The actions and/or the inactions of the Defendant, Juan J. Perez, at all times

   relevant to this matter, were either the direct or indirect cause of plaintiff's unlawful

   hann,   arr.est~   humiliation, kidnapping, searches and seizure ofhis person. Defendarit

   Perez bteached his duty as the Directof!Chief of Police due to, inter alia, his lack of

   performance in training his agents and/or tetraiiling them, and for violating his

   supendsory duties, leadjng to Plaintiff's unlawful arrest and imprisonment.

   Defendant Perez's knowledge of the history of abuses or false arrests made by his

   agents and settled, ptior to trial, in terms of his agents' unlawful acts consisting of,

   inter alia, BOLO alerts in stopping of pedestrians and/or citizens, either walking,

   sitting, and/or driving vehicles for the sole pwpose of attempting to discover

   evidence of a crime, while taking no corrective actions, makes the defendant liable

   for the acts of his agents. Sanders v. English, infra. Defendant Perez lmew, or should

  have known, from past culpable conduct of his subordinates, of the need to prevent

  a recurrence of such 1nisconduct by better training his agents in the area of

  investigating allegations of crimes, or BOLO alerts for suspects, and the restraint on

  the fi:eedoms of the people from but failed to do so, resulting into Plaintiffs

  irreparable injury a.nd unlawful imprisonment for nearly two (2) years which resulted
                                                 12
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 13 of 34



  into, inter alia, emotional and psychological distress, anxiety, and the traumatization

  associated with being detained among those actually guilty of hideous crimes, and

  living with the unknown reality of what his future held for crimes he never

  committed, as well as the loss of finances and monetary opportunities and assets, as

  well as Plaintiffs medical deprivations while under the care of defendants.

  Defendant owed plaintiff a duty to protect him from unlawful deprivati~ns caused

  expressly 'by his agents, but the Defendant failed to do so and is, thus, liable as he

  had "notice" of these types of violations and failed to act upon them.


                           FQURTII CAUSE OF ACTION

        24. The CaLlse of Action, here, is predicated on the basis that the judge


  and jury detennined thatthe actions ofJ1e Defendants in arresting the Plaintiff was

  [unconstitutional] and that the Plaintiff was not guilty of the charges brought against
                                       I


  him by the Defendants.


        The actions and/or inaCtions of the Defendant, Carlos A. Gimenez, at all


  times relevant to this matter, were either the direct or indirect cause of plaintiffs

  unlawful harm, arrest humiliation, kidnapping, searches and seizure of his person.

  Defendant Gjmenez' s lack of causing or overseeing the training of his

  agent/appointee, Defendant Perez, and his ,agents, or retraining them lead to

  Plaintiff's unlawful arrest and imprisonment. Defendant Gimenez breached his duty

                                            13
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 14 of 34



   as l\1ayor to control his agents' propensity to violate the rights of citizens when he

  knew or should have knovvn of the history of abuses and/or false arrests made by

  them, in terms of his agents' unlawful acts of stopping pedestrians and/or citizens,

  either walking and/or driving vehicles, for the sole purpose of attempting to discover

   evidence of a crime, while taking no corrective actions, making the defendant liable

  for the acts of his agents. Sanders v. English, infra. Defendant Gimenez knew, or

  should have   k1101Nn,   of the need to cause his appointee, Defendant Perez, to better

  train or retrain his agents in the area of ii1vestigating allegations of crimes, or BOLO

  suspects, and the restraint on the freedoms of the people from past culpable conduct

  but failed to do so, resulting into Plaintiffs irreparable injury and unlawful

  imprisonment for nearly two (2) years resulting into, inter alia, emotional and

  psychological distress, anxiety, and traumatization associated with being detained

  among those actually guilty of hideous crimes, and living with the unknown reality

  of what his future held for crimes he never committed, including plaintiff's

  deprivation of medical needs while under the care and control of the defendants, as

  well as the loss of finances and monetary opportunities and assets. Defendant owed

  plaintiff a duty to protect him from tm.lmwl deprivations by his agents but failed to

  do so.




                                              14
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 15 of 34



                          MEMORANDUM OF LAW
                  IN SUPPORT OF CIVIL RIGHTS COMPLAINT
                                                                                             r
               ARGUl\1ENTS AND CITATIONS OF AUTHORITY:


         The standard for det(:-nn~ning 'Vhether a coaplaint states a claim upon which

  relief may be gr3nted js the same whether tmder 28 U.S.C. § 19L5(e)(2)(B) or Fed.

  R. Civ. P. 12(b)(6) or (c). See Aiitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.

   1997) ("The language of section 1915(e)(2)(B)(ii) tracks the language of the Federal


  Rule of Civil Procedure I 2(b )(6)"). VYhen reviewing complaints pursuant to 28

  U.S. C. §1915 (e)(2 )(B), the Court must apply the standard of review set forth in Fed.

  R. Civ. P. 12(b)(6), and the Comi must accept as true the factual allegations in the

  complaint and all reasonable inferences that can be drawn therefrom. In order to

  state a claim, a plaintiff' must show thai conduct under color of state law, complained

  of in the civil rights suit, violated the plaintiffs rights, privileges, or immunities

  Wlder the Constitution or laws of the United States. Whitehorn v. Harrelson, 758

  F.2d 1416, 1419 (11th Cir. 1985).


        Pro se complaints are held to "less stringent standards than formal pleadings

  dra.fted by lawyers and can only be dismissed for failure to state a claim if it appears

  'beyond doubt that the plaintiff can prove no set of facts in support of his claim

  which would entitle him to relieC" Estelle v. Gamble, 429 U.S. 97, 106 (1976). The

  threshold is "exceedingly low" for a complaint to survive a motion to dismiss for

                                            15
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 16 of 34



   failure to state claim. Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 703 (11th
                                                      I




   Cir . 1985).


                  DEFENDANTS OFJIIC;.ER MUJNA AND SGT. PASTOR.

          i ..ccepting as true, as it must, the factual allegations asserted against these two

   defendants,    ~n   paragraphs 7-?J) r:J:-ove, plaintiff contends that his rights, as secured

   by the Constitutions, were violated when the defendants, who knew or should have

   known, that no arguable probable cause or reasonable suspicion existed to arrest

   plaintiff and to search and seize his person. The Complaint/Arrest Affidavit, itself:

  makes clear that Officer Muina narrated the affidavit based on hearsay evidence of

  what might have taken place as said defendant, Muina, swore to the facts of the case

  allegedJy vvitnessed by Sgt. Pastor, who was the police officer "actually making the

  alleged observation" of the alleged crime regarding the "frreann being placed in the

  cushjon of t~e couch in the apartment." (See Exhibit A at 1-2). Defendant Muina

  never actually "saw" plaintiff \Vith or place a frrearm anywhere, but swore to the

  alleged facts of the Probable Cause Affidavit leading to plaintiffs arrest and

  imprisonment for almost twu years.


         Here, the defendar;ts!. acting on pure speculation and/or a hunch that the

  plaintiff waB involved in some fonn of narcotics criminal conduct, based on a 'Be

  On [the] Look Out' "(BOLO)" dispatch via police radio communications-which


                                                 16
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 17 of 34



   alerted officers that "multiple subjects [were] selling narcotics [and] BOLO of

   subject by the name of "Rodney" wearing white shirt and blue shorts was issued"-·

   approached plaintiff in a "hurried" fashion causing plaintiffs concern for his safety,

   whereas the plaintiff stood up and began walking towards the residence of his

  . friend's whom he was visiting.


         After entering said resjdence, for approximately ten (10) seconds, plaintiff

  heard a loud ye:Hing voice directing hun to raise his hands above his head and the

   door being lmocked open by another person wearing a police uniform, Defendant

  Muina,, who was also pointing his gun at plaintiff. Plaintiff was ordered, at gunpoint,

  to exit the residence, to which he complied. Plaintiff, upon inquirY as to "why [he]

  ran," which was exaggerated but was simply walking at a faster than average slow

  walk, responded that he "had been shot before and was afraid of [potential gunplay]

  given the recent News Reports of Police Shootmgs of Black Men."


         Subsequently: Defendant Muina c:Jaimed to have found a firearm inside of the

  resj dence where Plaintiff was removed from, and, as such, Defendant Muina and

  Defendant Sgt. Pastor contended that the Plaintiff had placed the firearm on the

  inside of the residence. Almost two years later, while Plaintiff sat in a jail cell

  suffering from the acts of the defendants, a jury determined-based on the testimony

  of Defendants Muina and Sgt. Pastor-that there was [not sufficient evidence to



                                            17
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 18 of 34



   arrest and certainly not to convict the Plaintiff] for the alleged firearms related

   offenses.


          This police c.onduct, in ~pite ofthen and now existing well-settled law-that

   a police officer cannot, based upon a bare suspicion of criminal conduct or a hunch,

   stop a person and frisk him/her in search of evidence of a crime and then justify the

   stop by evidence later discovered-makes these police officers liable for their acts.

   See Terry v. Ohio, 392 U.S. 1 (1.968).


          Because here, the plaintiff was allegedly-assuming there was a BOLO

   dispatch-one of "multiple subjects [allegedly] selling narcotics," there was no

   probable cause, based on the BOLO, to restrain the movements of the plaintiff for

   questioning and/or any other reason being plaintiff was in a place where he had every

   right to be, and there was no "evidence" he had committed a crime.


          Plaintiff had no duty to remain seated when the officers arrived nor after the

   officer a.llegedly identified hllnself as a police officer. Plaintiff, as a matter of law,
     \
   was free to walk away without answering any questions. In Immigration and

   ]{aturalization Service v. Delgado, 466 U.S. 210 (1984) the Supreme Court made

   abundantly clear that a person did not have to answer any questions from a police

   officer and was free to walk away. Plaintiff's walking away from the officers, in




                                              18
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 19 of 34



   this case, was his right already established by the Supreme Court of the United

   States.


          The Supreme Court, jn Anderson v. Creighton, 483 ·u.s. 635, 638-39 (1987),

   made clear that in order to overcome a claim of "qualified immunity," a civil rights

   plaintiff must show that the right that was allegedly violated was clearly established

   at the time of the defendant's conduct.


                 "[C'~lualifiedimmunity [is] defeated if an official knew or
                 should have known that the action he took within the
                 sphere of official responsibility would violate the rights of
                 the [plamtiff], or if he took the [his] action with the
                 malicious intention to cause a deprivation of constitutional
                 rights or other injury .... "


   FVood v. Strickland, 420 U.S. 308, 322, 43 L. Ed 2d 214, 95 S. Ct. 992 (1975).

   Making false reports, by anyone including police officers in order to perpetuate an

   arrest, has always been against the laws ofthe United States (18 U.S.C. Section 1001

   and Perjury, Fla. Stat. 83 7).


         Jvfiarru-Dade County Police Officers have repeatedly been sued for their

  relentless "£'l1se arrests'' made against its citizens and whoever entered their

  jurisdiction and caught in the conspiracy web as was the Plaintiff. The defendants,
                                                                     I

   Chief of Police (Perez) and Mayor (Gimenez), knew of the widespread history of

  false arrests being perpetrated on the people, but failed to take any corrective actions


                                             19
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 20 of 34



   to prevent a recurrence. Defendant Perez has previously acknowledged the false

   arrests and distrust
                 ,,     from the community, in another false arrest suit, and claimed to

   have implemented measures to correct the mistrust and false arrest crisis, but nothing

   has prevented the same from reoccurring. See (1) Dyma Lovings v. Miami-Dade

   Count}', lvfiami-Dade County Police Department; (2) Susan Khoury v. Miami-Dade

   County Police Department; (3) Mario Javier Cordoba v. City o(Miami (1:16-cv-

  . 24691) (rp.ultiple false arTest lawsuits filed); (4) Megan Adamescu v. City o(Miami

   and Phillipe Archer, 1:17cv-20034-KMW (multiple false arrest lawsuits filed); (5)

   Ahmed v..Miami Dade County [Police Dept.l. eta!, Appeal No. 3D-07-363 (False

   Arrest); ( 6)    Tai1~t'an   Smart v. Miami Dade County Police Dept., (false arrest

   settlement $850,000); and (7) T.yler Weinman v. Miami Dade County Police Dept.,

   (False AITest) (accused serial cat killer), to name a few false atTest claims settled by

   the Defendants, Miami Police Dept, et al.


         The Due       Proces~.   Clause of the Florida Constitution, Art. 1, § 9, outljnes the

   protections provided to the citizens of the State of Florida, and/or visitors thereof,

   by asserting    ~:hat:   "1\To person shall be deprived of life, liberty, or property without

   due process of law." Due process has been defmed, among other things, as fairness

  and "the principie that an individual cannot be deprived of ... liberty ... without

  appropriate legal procedures and safeguards." It includes the "arbitrary denial of

  liberty," as was done to the pla.intiffby these defendants. Moreover, the due process

                                                   20
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 21 of 34



   clause provides that the plaintiff, here, had every right to ask the arresting officer the

   reason for the traffic stop, withom being subjected to a false arrest as a result thereof.

          The Sixth Amendment, which is applicable to the states through the Due

   Process Cla::tse of the Fourteenth Amendment, see In re Oliver, 333 U.S. 257, 273-

   74 (1948), guarantees a criminal defendant a fundamental right to be clearly

   informed of the nature and cause of charges against him. See also, Kulka v. Superior

   Court, 436 U.S. 84 (1978) (defining due process with only one word, "fairness").

                         ;DEFJil'lTDANTS PEREZ and GIMENEZ:

          Defendant Scott Israel is being sued in IUs individual and official capacities

   as Directoi-!Chief of Police and J\1nyo-':", respectjvely, in tl1at the defendants knew, or

   should have kno'Wn of the unlawful tactics of the defendant officers in violating the

   rights of the People and failing to take any corrective actions or to retrain the

   defen~.ants   when scores oflawsuits, for false arrest, has clearly placed the defendant

   on proper notice of the violations of citizens' rights by his agents.

         The defendants     hav~   previ.ously been in these shoes regarillng the unlawful

  arrest by their agents, but have, obviously, failed to rectify the wrongdoings by

  turning a blind eye. This is demonstrated by the lawsuits filed against them above,

  among others. Yet, defendants have a de facto policy of covering up police

  misconduct by failing to properly investigate officers alleged misconduct The acts


                                               21
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 22 of 34



   of the defendants create, tolerates, and causes a pattern of misconduct by their

   agents~   as shown in the instact case with the plaintiff's unlawful arrest and

   subsequent acquittal by the judge and jury after almost two years of wrongful

   imprisonment. The defendants, despite the numerous lawsuits filed against them as

   a result of their agents' unlawful arrests, refuses to retrain them, or to discipline them

   for their ·wrongs, which certainly does encourage these continuous civil and/or

   constitutional violations ofrigbts.

         The language of § 1983 requires a degree of causation as an element of

   indivjdual .liability, but it docs not specifically require "personal participation."

   Personal pru_iicipation is only one of several theories which· can be used to

   established causation. W11ether the complaint adequately alleges the requisite causal

  connection betw-een the supervisory defendants' actions and a deprivation of the

  plaintiffs constitutional rights is the proper question. See Anderson v. Nasser, 456

  F. 2d 835 (5tb Cir.), cert. denied, 409 U.S. 848, 93 S.Ct. 53, 34 L.Ed. 2d 89 (1972).

         Another theory which jncludes the requisite causation is that a supervisory

  defendc.nt is subjeet to § 1983 Jjabflity when he breaches a duty imposed by state or

  local law, and this breach causes plaintiffs constitutional injury. See generally,

  Roberts v. 'fVilliams, 456 F. 2-d 819 (5th Cir.), cert. denied, 404 U.S. 866, 92 S.Ct. 83,

  30 L. Ed 2d 110 (1971); see also, Beverly v. Morris, 470 F. 2d 1356 (5th Cir. 1972);

  and Chestnut v. City of Quincy, 51.3 F. 2d 91 (5th Cir. 1975), where the Court held
                                              22
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 23 of 34



   the Police Chief responsible for the conduct ofhis subordinates where he had notice

 · of the past £ncidents and failed, as here, to prevent a reoccurrence .. Finding the

   misconduct properly states a claim against the [Sheriff] under § 1983. Needless to

   say, the law is clear that "false arrest," "illegal detention," "false imprisonment," and

   "malicious prosecution," are all recognized as causes of action under§ 1983. See, for

   example, Sanders v. English, 950 F. 2d 1152 (5th Cir. 1992). On these bases, the

   plaintiff contends that he was the victim of a false arrest/imprisonment, illegal

   detention, or a kidnapping, all causing harm, humiliation, embarrassment, loss of

   finances,   aJJd   fcuther damage to h.is reputation that, itself, was/is unlawful.


                                      RE.QlJESTED RELIEF


          1. DECLARATORY JlFDGiviENT that the actions and/or inactions of each


   defendant, as described above, violated plaintiff's rights to be free from unlawful

   deprivatioE crfhis [ber':y/fceedr}ITJ, fal~:.-~ arrest, false imprisonment, by being an·ested

  by defendants; causing him the loss of finances~ in addition to the hardship imposed

  upon him.


          2. COM:PENSATORY DAMAGES in the following amounts:

                  (a) $25,000,000.00 against Defendant Officer Muina for pain and
                     sufferiag, i;1tentiona: infliction of emotional and psychological
                     distress, financial loss, malicious prosecution, defamation of
                     character, false e2rrest, breach of duty, and false imprisonment.



                                                  23
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 24 of 34



               (b) $25,000,000.00 against Defendant Sgt. Pastor for pain and
                  suffering, intentional infliction of emotional and psychological
                  distress, financial loss, malicious ·prosecution, defamation ·of
                  character, fab~ arrest, breach of duty, and false imprisonment.

               (c)     $25,000,000.00 against Defendant Director/Chief of Police Juan
                     J. Perez for pain and suffering, intentional infliction of emotional
                     and psychological distress, fmancial·loss, malicious prosecution,
                     defamation of character, breach of duty, failure to supervise and/or
                     train properly, false arrest, and false imprisonment.

              (d) $25,000,000.00 agsinst Defendant lviayor Carlos A. Gimenez for
                 pain and ~~·.:;ffering, intentional infliction of emotional and
                 psychological distress, fmancial loss, malicious prosecution,
                 defarualion of character, breach of duty, failure to supervise and/or
                 train properly, false arrest, and false imprisonment.


         3. PUNITIVE DA1VLt\.GES in the following amounts:

              (a) Net Jess thm1 $15,000,000 as to each defendant.


        4. Any further and other relief to which the plaintiff is or may be entitled.




                                                        RodneyKeat
                                                        1311 NW 2nd A venue, Apt. 5
                                                        Miami, Florida, 33136




                                             24
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 25 of 34


                                              .
                                CERTIFICATE OF SERVICE
          I hereby   ceri.~fy tha~       a l.TtW a.nd   c01:rect.~opy   of this Complaint. was serve upon

    the Clerk of the Court, for each named Defendant, as well as the original copy for

    the Court on this   _:L_. day of _9_ _____, 20JSi_.
                                                                             u~~
                                                                             RodneyKe on
                                                                             Prose
                                                                                                            ·'- .:-.


                                     ~




    SUBSCRIBED AND S ~TORN BTIFORE
    1\ffi, A NOTARY PUBLIC, ON TI-TIS
    ___j ____,_ DAY OF _L 20._1.9-


                                                                  NOTARY PUBLIC IN AND FOR
                                                                  THE STATE OF FLORIDA
                                                                  My Commission Expires On:

                                                                  .kb l(}:::t         ~   BD3.3
                                                                  Notary Pubhe




                                                           25
                           Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 26 of 34




.J




            I
            \
            j,
            1:
            l:
           i!
                i!,I
                H
          . I'lj·.
                 II
                 I!




n--~~-------~-

     [                 .                                                                         '.
     ·I
     ·I                                                                                          '
      !




                                                                                                 :'.
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 27 of 34




                      Exhibit A
                Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 28 of 34



                                       ~~~E::l FO?.CES                                                                                                                                          I16;·o~~;~~s7
                                                                                                                                                                                                    ·c- - · -··
                                                                                           l
[ CSTS r~!Jrt.SER                                                                                                                                                                                "'C'                       ·;o
                                                                    ~E'-WC                           COMPLAINT/ARREST AFFIDAVIT
 1306232066
 SP:Ct,:..L
 O?:p..r:.TIOI\.
                                        I~ FELONY
                                             V~AR'P.ANT
                                                               D MISO DTP.A.'-riC                        DJ!,,V
                                                                                                      :=uGrrrVE
                                                                                                                      Oov              8MO\'E:S
                                                                                                                                           In   State
                                                                                                                                                             B                     I
                                                                                                                                                                   ~: ~:;,;:- ~.-.IL NO.
                                                                                                                                                                         Siste 16016:i947
                                                                                                                                                                                                                                                  PMr.D
                                                                                                                                                                                                                                                  NO
                                                                                                                                                                                                                                                                           CCURic..:.s; 1\.:::.
                                                                                                                                                                                                                                                                           F16021274



                                                                                                                                                                                                                                                                                                                                  ~
 :~s !~C
                                            I~~~~CY CODE                    IM!..Ji··ICiP~.L pLl Dt:"        iCNO.          IMOPD i<EC0";DS AND IC t·!C                        S'TUDEt·.!T :D t-:0                                                       G!XG        ~Ei..~.:::o
                                                                                                                                                                                                                                                                                        I~~lD :--=:~•.TED
0043639                                        1                                                                            ln"J?D">I"'O                                                                                                                 NO

 :Er=E:J~NT'S             1\!A.ft!E !Lt.S-. FI?.ST MIDDLE)                                                                                              I'L            .... cr ..c:-c-::- .:li.' ··-
                                                                                                                                                         ,.., ,,.,·s an".        1 ~=-'            -.l.,'l.:.                                                       IS!GN-".L                                                     ~
                                                                                                                                                                                                                                                                                                                                  ~
 KEATON, RODNEY
 ::>::E (MWDDI':' 1'Y1")
                                      ~~~E 1:·CE ~~EX il:~sPP.~I~.                                 NO      I~- G --~ ~~;HT I "· i?. -oLoR
                                                                                                             .:!-HI                ,    ,,1'"\1,~
                                                                                                                                                              I~,·- • -N-- · H.!< :R STV l.E ::YES
                                                                                                                                                               .1"\!K~o..::•t.='f""<                              I                                r·---c:
                                                                                                                                                                                                                                                    ~~~~~-                  ~~.-   ...
                                                                                                                                                                                                                                                                                  ~,._,r-
                                                                                                                                                                                                                                                                             ~~;- ....... ~~~-~
                                                                                                                                                                                                                                                                                                                                  ;;~
                                                                                                                                                                                                                                                 I
05/15/1960                                                                        I HNII.,;I   :   AFR.     5'11         200           BLK                     SHT           AFR             BRO

s:ARS. T,o., 1OOS. uNIQUE PHYSICAL FEATURES (LOCi5bon Type. Descripuon)
SCAR: SCAR ABDOMEN,LOWER RIGHT
                                                                                                                                                                                                                                                   ?~C~~F 61RTH (Cr.~. S!E~IC"ur;lr_,-)
                                                                                                                                                                                                                                                                                                                                  ~~
 i..:JC..;~   .•.D:>F'tESS                                                                                                                                                                                      ?hCi-J:                                                    c;:;l.<.t:M>nll"'

                                                                                                                                                                                                                                                                           us                                                     >
                                                                                                                                                                                                                                                                                                                                  =H
;:-;:f"<J.,:.: :EtV ADD"tESS iSt-eet ;.pt Nur.w1                                                                   !Cl:Yi                                   !Ste.ts}    :co":my! ;zi;;)                         =HOt~E                                                     CCC:..i?..!..7:C~~                                     p
 1317 NW2ND AVE#S                                                                                                  MIAMI                                    FL          us                33136                                                                            LABORER
                                                                                                                                                                                                                                                                                                                                  ~
                                                          Apt
                                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                PHQI\:t;                                                   rDC-R~SS S~··.;"'::
 S~HOOL OR           3USII·iESS ADDRESS (S!T'ee!.               !~umber;                                           iCd~·}                                   ~State;     (Ca..m1ryj i.Ztp)
                                                                                                                                                                                                                                                                           VERBAL

1=-R='·l:::::::·s LICENSE Nl!MSEFJSTA 1=                                SE:CUR:TY NO.
                                                                  ; SOCIAl.                                   WE?.?ON SEIZED                                            Defen:c:-r~'CONCS;.tED \t:;:,.;?CN                                               : ::·;:::1<...•.! ;vo CF:
                                                                                                                                                                                                                                                         l~~;~;,·lr;f..:er;=e: N                                                  ~
                                                                                                                                                                                                                                                                                                                                  ~
                                                                  'vvv_vv_vvvv                                                                                          ?E=H..1TT
 FL-K350720601750                                                                                             YES: HANDGUN                                                                                                                               f:O:u; ;,r_,,,,.             N
                                                                                                                                                                        NONE
                                                                                                                                                                                                                                                                                             _......
                                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                            ~~~·-.
                                                                                   ~~~~~~~r::VE#4 MIAMI, FL 33136
 .!.?.?£S"7     :..~:r:                              IAP.R!:SiTIME
                                                      00:39                                                                                                                                                                                                                                  1257
 10/19/2016

C~.::-e=::~·~D~.NT ~,.:..JVi~                                                                                                             DOS                                                   a       !N CL:STC::Y
                                                                                                                                                                                                        ;..7~..:...?.~::
                                                                                                                                                                                                                                                 a~="?"''Y
                                                                                                                                                                                                                                                    tV                               B~;~~::;~~ ,._,              1"'1·"'~··




CC-:JE:--:NDAriT !.;.::..ME                                                                                                               DOE                                                   a~~ CUSTODY                                      a~=·~·
                                                                                                                                                                                                                                                     --""'          ~.               B::JV!:.~."L"                  .......
                                                                                                                                                                                                                ~.?.G:.                             DV v                                      ~· c:~-··-:
                                                                                                                                                                                                                                                                                         •r.J ... :...:.. ..... ,:-.\;._,:"'\


                                                                                                                                                                                                                                                 a~=LO~;f                            a:L·v:·;~:
                                                                                                                                                                                                a.~~~~-~~~'i
 C·:-:.:~E:\!D..;f·.l       N,!-.ME                                                                                                        DOE!
                                                                                                                                                                                                                                                    r:H                                       M:s:;::\~S:..~C?
                                                                                                                                                                                                                                                    '"
        I
 JUV Re12tlc,
 only
                             Ns.me                                                                              S!reet                                                                                                                             Z:p               ?h::-l!!                              Coi'..e::!e.:f7-


                                                                                                                                                                                                                           cow:                          ~CR               DV          .".:...:.~~R..:.,l.;r t   ·-:-·P::.   C~
                                               CHJi."'GES                                                                                                                          ViC:.. OF s:CT.
                                                                                                               IC:;_G= CloJTS FL S: F.TUTE ~UMS;R                                                                               c:~                                                        ;?..;.=F·c cr: ;..:·c·<

1. F/3-FAIWEAPON/AMMUNIPOSN!CONvrD FELIDEUNQUENTf                                                                  F.S.            1                790.23(1)                                                                                                              N
ATTEMPT
2 F/3-CONCEALED FIREARM/CARRYING                                                                                   F.S.            1                790.01 (2)                                                                                    00245200 N


i3.
4.

 • :"'-e ..,ntie!'5!gned ce-"'!5e& e:r.d swears   :hat !iels:he :-.zs just and :-&2Soncble grounds i:C· ::>aiieve.             does believe- the! the above named DeienCe."'1t COj,"'io"'ittsd t..,e fc;tm·,:ir:;; \rtc:atior"l =F :sv::

C<n   t'>= 18 cia)'.,; OCTOBER. 2016. at23:56 al1317 NW 2ND AVE#4. M_I_AMI, FL 33136
 I       DISPATCHED TO THE ABOVE LOCATION IN REFERENCE TO MULTIPLE SUBJECTS SELLING NARCOTICS. BOLO OF SUBJECT BY THE
      W.I>.S
 NAME   OF 1'RODNEYn WEARING WRITE SHIRT AND BLUE SHORTS WAS ISSUED. UPON ARRJ:VU,, SERGEA.trr PASTOR #28581 OBSERVED THE
 DEF .. MATCHING THE BOLO SITTING ON A WRITE BUCKET OUTSIDE THE LOCATION. WHEN SGT. PASTOR IDENTIFIED HIMSELF AS A
 POLICE OFFICER TEE DEF. STOOD UP GRABBING HIS WAIST BAND AND RAN INSIDE APT# 4. SGT. PASTOR FOLLOWED THE DEF, STOOD
 BY THE DOOR AND OBSERVED THE DEF. PLACE A FIR.EJ>..R..I\1 UNDER A COSHION OF THE COUCH IN SIDE THE APT. T".tm DEF WAS OP.DERED
 OUTSIDE THE APJ..RTMENT AT GUNPOINT. SGT PASTOR OBTAINED CONSENT FROM MR. ROBERT THOMAS 8/7/57 TO GO IN HIS .l'..P.l>.Rl'i"!.ENT
 AND RETRIEVE THE FIREARM. A ROCK T"'~ ........ "'I>MI'l'I>V 380 SPECIAL REVOLVER SERIAL # ... (Continued on Next Pagel

                                                                  ~"~~~~D AiJlflr//'/-
 "~-"' '~'.
  "·•- -·-p,      ~-...,-R A-"N"'
                  """·=·   ..,_ vY '"'RIFI~- -y ~~ :S'::·       r:;?;                              ·~~~ BDr~D H&.R:,.;3 DO NOT SON:l                                           0       i :...':ldmu::r.e :!'::z! f""''=.!IC I   .-.ii!~lr 1Z.:: -.: ~j:a::- ~fore :..:..:~                               I__                      . -.-



                                                                                                                                                                                       -'"·-·~··~---~·-·~-""'-~.
                                   ,_.   ""'"'
                                                                                                     00)~-Mt.:St ,:.,ppear at Bond ~af.ng-)                                            our:. &nc! & Vo"a:"'P:rt fc: m)' L"t~~                    ~ bt: IAU!d, Fur:h-t<~ore:. ~=h ~t:!                                               l'f.
                                                                                                                                                                                                z.nr:
                                                                                                                                                                                       'Ito~ ::-r:e~!f :!':~tim!:. ~t                               p.~.... :f tii ;c~ ~                       •                                    .
                                                                                                                                                                           j    •-;;!\' !;,•                                        '                                                         !i''=''
 : Sc'.'E.'-." ::-:.<.~   T:-;E AeOVE STA1 d~E::J7 ~~~~ J: '""''--c:-I..J~'c: ~~~,;.;..,,                                               ,:--c--   =-· -'f1lei:'iS
                                                                                                                                        -cr "o ,'-..
                                                                                                                                                                                                                                                             I'                  . \'1<'
                                                                                      ·:=·
                                                                                                                                                                               ~ ~~'"'"?.""~'Io'"C'f);
                                                            ~:!:;;:::~,;;;
                                                              -·-                              (Jf.:,J?~'J.o~1's                       o-4!519:>-YOF~~I wr~!J.                               . .
     c::::;-~1/77~
                                                                                                                               I
                                                                v·.
                                                                -o •.                                                                                                                                   "\"                         .                    .
~                                                                   ..._,~· ·- .....
                                                                                               b';"~V-{56
                                                                   .£.;..... •·
coe•eo;                                                                                                                                                                                                           '
                                                                       ' C:tJi                                                                                                                                                  ~
;.1UINA. R· Court 10: 001-41775 MPD                                                                                                                           --                       "':-o.


                                                                                                                                                                               SiGNAWr\2,                                       \_
                                                                                                                                                                                                                                        '


                                                                                                                                                                                                                                                    · ·..F
                                                                                                                                                                                                                                                                  • - ·-




                                                                                               iMENDEZ. J: Court 10: 001-04709 MPD                                                                                                          ~.
                                                                                                                                                                                                                                                 ·--· ··'
::::;·~:~"::3..;.                                                                                         ;<~?cr. G~coe,..ed   •t O:/Z::'20<!: : O.::OE:SS o;· C3 ~:;:;o                                                                                                                                       Page 1 of~
            Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 29 of 34



   OSTS NUivlS:OP.
   1306232066
   J.AJL NO.                                                                                         I~OURT    c;..SE tJO.
   160165947
                                                                                                     IF16021274
  ~S~PE~C~~~---------~~~~=x~~=-Lo_N_Y__?09<M-JS_D_?911'·T-P~--~-Ft-c--~O'Ju-v-.O~o-v-'~B~M-c-~--s--~B=r~-,-,:-;F-.1~~~,L~N~o'.--------,,~?~MH~D~~~co~L~'~~~~=~~s~:~t-~<o~.----~g
  OPE~TIOt-J·                        WARRANT
                                                            l-1
                                                                         FUGJTJV!: NA.'<RANT;           In Si".e        0~1 S:ale   1601 55947             NO           F16021274                    :~
                                                                                                                                                                                                     ~




  CO-DEF:NOANT NAME
                                                                                                      DOS


  CO..~E-rc.ND.'-.NT   NAME
                                                                                                                                          IN CUSTODY


                                     CHARGES
                                                                                                      DOS


                                                                                CHA=tGE CJ..sTS ~l S7Ai1JTE NUMS:R
                                                                                                                                       B  1-.T L~?.GE

                                                                                                                               \ltOL C-F SECT    COCE      i.JCR   OV     v,·.:..RAANT 'i""?E   0~
                                                                                                                                                                                                            /

                                                                                   AS:                                                            OF                      B.!..:=FIC C:TAIION

  5.

  6.                                                                                                                                                                                                 ~
 r----------------------------~~~~~----+-------r-+-----rr-------~o
 7.
                                                                                                                                                                                                     0
                                                                                                                                                                                                     :c:;
  8.                                                                                                                                                                                                 r
  RIAl743076 LOADED WITH 6 LIVE ROONDS WAS RECOVERED BY OFC. MOINA #4l776 FOR EVIDENCE. RECORDS CHECK REVEALED THE
  DEFENDANT HAD 'I'BREE FELONY CONVICTIONS AND NO CONCEALED WEAPONS PERMIT. POST MIRANDA PER CARD BY OFC. HIGHTOWER. AND
  WITNESSED BY SGT PASTOR, DEF STATED THA.T BE RAN BECAUSE BE HAD BEEN SHOT BEFORE. DEFENDANT ARRESTED·

  PREVIOUS FELONY CHARGE: COCAINE POSSESSION

  FI~~ PROCESSED FOR PRINTS BY ID

 ROMICr.DE CONTACTED- 5532

 PFC:

 DATE:l0/26/20l6
 TIME: 07:00 AM
 .l>.ITORNEY: WESSEL




                                                                                                                                .SiGNATtiRE         I_        DfiJE
                                                                                                                                                         ... _.,..,.


;-tOLD FC-R OTHER AGENCY VERIFIED BY
                                                                  ' 0 HOLD rOR BOND HEARING. DO NOT SOND
                                                                      OUT {Dfflcei Must .t..ppsar at 3and Hearing)

! SV,•E..:.-~ Tr-t:-.7 THE AOOVE STATEM:NT !S TRUE AJ-.JD
CVR~Ec-:-                                                         S\1\QP.N TO AND S!JSSCRIBED BEFORE ME. THS
                                                                  U!~DERSIGNED AUTHO=!ITY TH!S 19 ')AY OF
                                                                  OCTOBER. 2016



MUINA, R: Court ID: 001-41ns
                                                                  MENDEZ, J; Court ID: 001-04709
                                                                         Report Genei2ted at 05120/20~9 10:3:9;53 by Q30~5l                                                             Page 2 of2
       Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 30 of 34
                         r
                     /




                                     MIAMI-DADE COUNTY
                         CORRECTIONS AND REHABILITATION DEPARTMENT
                                      JAIL BOOKING RECORD
                                        .b~QC\~
JAIL NUMBER                           DEFENDANT NAME                 DI'.TE OF BIRTH


                                                 HEISHT   WEII3fir


        CITY i'.ND STA.TE


COURT CASE NUMBER
                                                                                       \




                             IU<A'S
                                                 R
                                                 E
                                                 L
                                                 E
                                                 ....
                                                 s
                                                 E
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 31 of 34




                      Exhibit B.·




                                         .    .   .
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 32 of 34

          ~=    12/07/2018         CRIMINAL JUSTICE INFORMATION SYSTEM                   CJSMRCDQ
          TIME: 08:24                          CASE INQUIRY                      LINK:

          ·CSE: F16021274      IDS: 0043639 CIN: 0238298 POL: 161018320667        JLN: 170132819
           S~ CSE: 132016CF0212740001XX FILE LOC: 01 COURT                      BOXi
           DEFENDANT: KEATON                              RODNEY
             ADD!U:SS : 1317 NW 2ND AVE                   MIAMI             FL 33136
                 DOB: 05/15/1960 RACE: B     SEX: M ARRST/CIT: 10/19/2016 ARR: 11/18/2016
           EYES: BRO EEIGHT: 511 FILED: 10/19/2016 TRIAL:                 PGM TYPE:      S~:
           HAIR: BLK WEIGHT: 200 INFO: 11/18/2016 CLSED: 12/06/2018 MISD\CON:
               JUDGE: MCLTACK                             SPENCER            BOOKED: 03/22/2017
             SECTION: F006 COL: B AMEND INFO DT:                         SPEEDY EXP: 04/12/2017
            ATTORNEY: WORIE                               SAIDA         ATTY TYPE: PDEF JMP:
           WARRANT:                        ISSUED:              ARR/CIT-OFCR: 001-         41776
           COURTROOM:         LOCATION:       FO'TORE HEARING:              TYPE:    OTH HPJ:;.,.N
           ASSOCIATED CASE NDMBERS:                                   TRAFFIC CASE:
              CHARGES           T D DESCRIPTION           DISPOSITION           DATE       PL TL
             790.01 (2)         F 3 CONCEALED F/A /CAP:B. ACQUITTED BY JURY     12/06/2018 NG J
             790.23 (1)         F 3 FA/WEAP/POS/FEL/ATT ACQUITTED BY COORT      12/06/2018 NG J

          PRINT: N      PRINTER~                                   . PF11 CUSQ      PFK:
          PF1 HELP PF2 EXIT PF3 PM PF4 IU:FIU:SH PF6 PRS INQ PFB PF PF9 ++CHRGS PFl 0 BKGS
         RCDQ-PM-5, END OF DATA.




                                                                                                     .   -·----
Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 33 of 34




                       Exhibit· C
                Case 1:19-cv-22859-DPG Document 1 Entered on FLSD Docket 07/11/2019 Page 34 of 34

     OUT OF STATE                                                                FUGITIVE WARRANT

 ;::.:7.:-:AL
C"=':.~..~!IC~~·




:t:=n~D.r...E:-..'T ~.oo=s::ss    (Street kit. Nu:TtWi
 1317 NW 2ND AVE                                                                                             MIAMI                                               FL          us           33136                                                                            UNK

                                                                                                             ,C:ty)                                                                                            ?:.,ONE
                                                                                                                                                                                                                                          Pi                               VERBAL                                          I



~:~-,=~~~~==~R~'S~L~I~C~E~~=s=:~~~u~;~;=e=:R~~=T=~~,=~~------~s=o~C~I-AL~S-E-~~P=,I-~,~--~~0-.----rV-.~-·-~?-C__N_S_E_!z=-=-~---------------.=j-~~~-.j~~-o-.~~C~O~~=·c=E=AL~E=J~~~·:=:~A~P=O~N~--r,;~~=O~I~~~~T~Iu~~~N~0~•~·.---------------1~
                                                             XXX-XX-XXXX                             NO                                                                      PERMIT                                                                       p.:c:;:-.o: :c.'u~:>c~· U                                        ~
~~~~~------------~~~~~~-r~~~~--_L______________________lN_o__N_E__________________~~-'_J•_'_cf_"~_·,_re_.___u~~-------i~n
 ~;~2~~~                                         ~~~~;TTIME ~~~~~~~~~AVE M~MI, FL 33147                                                                                                                                                                                                  ~~~~~                             ~

                                                                                                                                                                                                                                                  8
                                                                                                                                                                                                                                                          .==1·~·--·
                                                                                                                                                                                                                                                            .__vt"ir

                                                                                                                                                                                                                                                          ~\.r


                                                                                                                                                                                                QtNC,_;;TO:lY
                                                                                                                                                                                                 UAi~RGE




                                                                                                                                                                                       viOL OF SECT.                             co~:                      UC'\                        ~"~·~-::~;;.:!    T'r-";=r:   ~F:
                                             CHARGES                                                    CH!.~GE               CNTS              .: ... STATUI:        :~Ur~:SER
                                                                                                              -'.S:                                                                                                               Oi'                                                   ~A:=r.c         :.:::7:..TiC"'~

1. Z/0-fUGITIVE WARRAi'IT..OUT OF STATE EXTRADITE                                                            F.S.
                                                                                                                                          I               941.13                                                                                   95000065                          FW17E00110

2.

3.




 c;"   t~e22 deyot       MARCH.2017.at 15:45,;r7900 NW 27TH AVE. MIAMI FL. 33147
  FUGITIVE IS WANTED IN THE COONTRY OF US
  STATE OF GA COUNTY OF BOARD
! !l:! l?..:E:.!lSON OP CRIMI~L WA..'l.RA!IT(S) DATED: 03/20/20l7, TOTAL :!'CND: NO BOND, WAR-~_NT #/C%..$0!:::                                                                                                                                   ?-.29:!..2-t F""tT:!.7E 1)~·.:.lO
· ?zr- ~.zGZ::; 1 s= ~rr: Ml2G;:.s::::; "'V~oL REF s /"D Coc..~rN'E, iiO 3Gt.;;       ·--------·                                                                   --
  VERIFIED BY: J. PADRON, .. .,.., DO NOT SUBPOENA OFFICERS ***




                                                                                 nw   :--, . -· =t··~
                                                                                      :...JA.-    -"'- ~,~,.
                                                                                                       ...._.....,, .:,..~:,. . . .'~'N'=-
                                                                                                                                   ,. ... ...     ·- !'!'"""-
                                                                                                                                                ' 'l          ···...,N"
                                                                                                                                                     ·"''-' c:.v      ....
                                                                                                                                                                                  O :..-.;..-,.:..·-: :-:: .         -.."1- ..   .:..   r.   ~~   :,...   ~-c.'.z!.i:' ~x::.:c- ·~
                                                                                                                                                                                       :::.r. a\ re-::•:!o;te; :-: :-~o -:"T'C'.;;-:.: ~r=:·:· 1-;.tt ··u·:- ''!' '•r'-': •· :·":-:r:"'::'
                                                                                      c;,;r ,Otk.er :::\ut:! .A.ppear &.t !:;: 1C riea--r:--s)                                         :.u.,..~1 P-"11'; e t"Je:~rl tr.::- ~:· 2"':"~#:: %:·.!.~· ::::- .!O:...JF. ::-~"':·~.:;:~!! ~=~ t.:.11

                                                                                                                                                                                       :=::~~t:;::::.:~; :~t~~~~:. ~:~::~ ~ ·~:~~:~;:.~·~.:::.::.~ ~~~f~-·~:c.J
 l   ::j!/t.·E.~.RTrl,i.TTHE   ABOVE ST.:,t :MEN'T IS"! .:..~JE AND             S\-\'O~i\1   TO .::.:-..t:J SUBSCRIB:D !:~:::=-C'RE ~-~=:. THE                                         ci :":;~ Cci::1 ~,.; ..'1..;!'. ~~ "".C{-~:      :~\':!:""~l.r;, Cr.~~L~~ "!:'7'l.::~ ~&! -:r. ;!'.-.:'t'~l'
 CO==t='.,::r:r.                                                                iJN~i:HSIGN::.~ AUT!-iORJTY THI~·                                22 QA.\' oc-                          ~-~-~10:!



                                                                                MARCH 2017
                                                                                                                                                                                  D '!"<;:;;:~- ~'1.·: ••..~.,. ..;-;:c..- :-.::-t.;.;.r.·r,.~.;-wr• ~'""=
                                                                                                                                                                                       '•0$::...:::1 ~·. •• •-:- : ·z :-;,~c ..... :! .;.~.!' ""-·~~




GARCIA, k Court 10: 030..07133 09052

                                                                                ESCOBAR,           0: Court 10: 030..0~501 ~S052

                                                                                                                                                                                                                                                                                                          Page 1 of 1
